On Application For Rehearing

MADDOX, Justice.
Jefferson County argues, for the first time on its application for rehearing, that this Court never acquired jurisdiction over this matter because, it says, the complaint made no allegation of fraud, corruption, or unfair dealing. This lack-of-jurisdiction argument was not raised before the trial court or before this Court on original submission. In fact, Jefferson County argued before the trial court and before this Court on original submission that ECO and Knobloch could not seek relief in the courts “absent a showing that the commission acted in an arbitrary, capricious or corrupt manner.” Therefore, because the case was submitted to the trial court on the arbitrary-and-capricious standard, this is the law of the case. See Blumberg v. Touche Ross & Co., 514 So.2d 922 (Ala. 1987).
ECO and Knobloch have moved for an award of attorney fees. We deny their motion.
APPLICATION OVERRULED; MOTION FOR ATTORNEY FEES DENIED.
*128HOOPER, C.J., and HOUSTON, SEE, LYONS, BROWN, JOHNSTONE, and ENGLAND, JJ., concur.